Citation Nr: 1137338	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for depressive neurosis prior to December 9, 2004.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active military service from September 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which assigned a 100 percent disability rating for the Veteran's depressive neurosis effective December 9, 2004. 

This case was previously before the Board in December 2010.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 9, 2004, the Veteran earned a master's degree and continued studies toward a doctorate degree; he reported having job experience in fields other than teaching, such as restaurant management, journalism, and financial services.

2.  Prior to December 9, 2004, the medical evidence shows relatively normal affect, speech, orientation, judgment, and memory, and no evidence of panic attacks or formal signs of thought disorder.

3. Prior to December 9, 2004 the Veteran's global assessment function scores of 55 in January 1998, 70 in August 2000, and 60 in April 2002 were consistent with no more than mild to moderate impairment of social and industrial adaptability and of initiative, flexibility, work efficiency, reliability, and ability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for depressive neurosis prior to December 9, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Codes (DCs) 9206, 9207, 9209, 9405, and 9410 (effective prior to November 7, 1996); 38 C.F.R. §§ 4.2, 4.20, 4.130, DCs 9410, 9432, 9433, and 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that his service-connected depressive neurosis was more disabling than evaluated prior to December 9, 2004.  

Procedural History

The Veteran's service treatment records show that he was first treated for mild depressive neurosis in approximately April 1952.  Specifically, a July 1952 separation examination notes a diagnosis of depressive neurosis and a July 1952 Report of Medical History shows a history of treatment for mild depressive neurosis about three months earlier.  The Report of Medical History indicated that the Veteran was being discharged from military service due to his psychiatric problems.  

The Veteran submitted a claim for service connection for a psychiatric disorder on October 31, 1996.  In connection with this claim he was scheduled for VA psychiatric examinations but failed to report to these examination in July 1997 and October 1997.  By rating decision dated in November 1997, the RO granted service connection and assigned a non-compensable disability rating for depressive neurosis.  The Veteran submitted a notice of disagreement with regard to that decision and was afforded a VA examination in January 1998.  In an April 1998 rating decision, the RO increased the rating to 10 percent effective October 31, 1996.  Thereafter, the Veteran perfected an appeal to the Board.  

In connection with this appeal the Veteran was afforded another VA psychiatric examination in August 2000.  By rating decision dated in November 2000, the RO increased the Veteran's disability rating from 10 percent to 30 percent, effective October 17, 1997.  In a May 2002 decision, the Board denied higher ratings for those two periods.  

The Veteran appealed that decision to the Court.  In an August 2003 order, the Court vacated the May 2002 Board decision for further development and readjudication.  Consistent with this order, the Board remanded the case in August 2004.  

The Veteran was afforded a VA examination in December 2004 which showed a significant worsening in his disability.  An addendum to this examination dated in August 2005 confirmed a worsening of the Veteran's psychiatric disorder.  By rating decision dated in November 2005, the RO increased the Veteran's rating to 100 percent effective December 9, 2004, the date of the VA examination.  

By correspondence dated in November 2005 the Veteran wrote that the RO's November 2005 decision, specifically "[t]he grant of 100 % for depressive neurosis from 12/09/04 totally satisfies all appeal issues at this time."   

In March 2006, the Veteran's representative pointed out that the effective date assigned in the November 2000 rating decision was incorrect and should be October 31, 1996.  Subsequently, by rating decision dated in June 2006 the RO noted that the November 2000 rating decision contained a typographical error and that the Veteran's 30 percent disability rating should have been effective from October 31, 1996, the date of his claim, rather than October 17, 1997.  After review of the record, the RO assigned the specific date requested by the representative.  Thus, the Veteran's service-connected disability was rated as 30 percent from October 31, 1996, and 100 percent from December 9, 2004.  

In July 2006, the Veteran's representative submitted a statement disagreeing with the 30 percent rating and requested a 50 percent disability rating from January 14, 1998, the date of a private psychiatric examination report which described the Veteran's psychiatric disorder as "moderate" and assigned a Global Assessment Functioning (GAF) score of 55.  

While the RO initially treated the July 2006 statement as a notice of disagreement (NOD,) in January 2007 correspondence the Veteran and his representative were notified that the July 2006 statement was not a valid NOD and would instead be considered to be a new claim for an increased rating from October 31, 1996.  The question of whether the July 2006 statement was an NOD was subsequently addressed by the Court and in the December 2010 decision, the Board determined that it was an NOD.  The claim was remanded for issuance of a statement of the case and the Veteran perfected the current appeal.  Thus, the issue before the Board at this time is entitlement to a rating in excess of 30 percent for the period prior to December 9, 2004, when the 100 percent rating became effective.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

While this appeal was pending, the rating criteria for bipolar disorder, major depression, dysthymic disorder, and other and unspecified neuroses were revised effective November 7, 1996.  

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria; however, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski 1 Vet. App. 308 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to November 7, 1996, governing regulations provided that the severity of a psychiatric disability would be measured by actual symptomatology, as it affects social and industrial adaptability.  Evaluators were specifically instructed not to "underevaluate the emotionally sick veteran with a good work record, nor [to] overevaluate his or her condition on the basis of a poor work record not supported by the psychiatric disability picture."  38 C.F.R. § 4.130 (1996).

For dysthymic disorder and other and unspecified neuroses, a 30 percent evaluation was assigned for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  A 50 percent evaluation was assigned if an ability to establish or maintain effective or favorable relationships with people is considerably impaired, and by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent evaluation was assigned if an ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent evaluation is assigned if the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such a fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, and the veteran is demonstrably unable to maintain or retain employment. 38 C.F.R. § 4.132, DCs 9405 and 9410 (1996).

Under the rating criteria for major depressive disorder, bipolar disorder, dysthymic disorder, and other and unspecified neurosis in effect since November 7, 1996, a 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Medical Evidence

Evidence relevant to the level of severity of the Veteran's psychiatric disorder prior to December 9, 2004 includes a private psychiatric report from Dr. H.G.M. dated in January 14, 1998, VA examination reports dated January 21, 1998 and in August 2000, and a private geriatric neurocognitive examination dated in August 2004.    

During the January 14, 1998 private psychiatric examination with Dr. H.G.M. the Veteran reported that he had been referred for a psychiatric evaluation by his primary physician following an expression of suicidal ideation.  The Veteran reported that he had been feeling suicidal lately. Initially the Veteran could not give a precipitating factor but went on to state that he verbalized some thoughts to a female friend of his via long distance telephone, and was upset with himself following that episode which occurred approximately two weeks earlier.  He reported a history of erratic behavior dating back to at least the 1950s when he was inducted into the armed forces either during or shortly after the Korean conflict.  He indicated that, at that time, he was having difficulty with people in authority, and eventually was recruited into a counterintelligence agency, but because of his dislike of the need for possible violence, he was discharged.  In reality though, the examiner noted that the Veteran was discharged after nine months of military service following a psychiatric evaluation.  

The Veteran was reportedly raised in Nacogdoches, Texas, and eventually attained a bachelors and masters degree, and claimed to be working towards a doctorate degree.  Both his parents were deceased, his mother dying of carcinoma of the cervix and his father dying of heart disease.  He had one brother who was five years older and was doing well.  In the past and most recently he had worked as a special education teacher, last working about two years earlier, at which time he was fired from his job as a teacher in the Grapevine school system, but the reasons were very vague except for him to say that he did not agree with the methods used to discipline students in the school system.  He had also reportedly held several other teaching jobs over the years.  

The Veteran reported a history of some very grandiose adventures in life, including having owned restaurants and a newspaper as well as having spent ten years in northern Italy in a role that he termed as an investment banker, but the examiner indicated that it was questionable whether it was truly such a role.  He expressed further grandiose ideation by repeatedly speaking of his level of intelligence, and his entrepreneurship.  He could almost never give a reason for his relationships ending except with some referential ideation, claiming that for some reason others were always out to "get" him.

The Veteran had reportedly been married twice, his first marriage ending after 18 years for reasons which were not very clear, and his second marriage to a woman 30 years his junior, which ended after four years.  He had two sons, one in his early 40s and one in his mid-30s, neither one of which he had any contact.  

The Veteran claimed to have had suicidal ideation on several occasions, and the closest he ever came to an attempt was several years ago, racing his vehicle toward a tree,  but swerving away at the last minute.  He had very few friends, and felt rather worthless and nonproductive.  He primarily projected all of his feelings onto others, particularly with reference to interpersonal relationships, never seeing his behavior as possibly being a contributing factor.  Medically, he was being treated for diabetes mellitus.  He denied any other significant physical problems.  He claimed to drink two to three bourbons nightly.  

Mental status examination revealed a moderately obese, well-nourished, white male who appeared his stated age.  Psychomotor activity was minimally retarded, and it was noted that throughout the entire interview the Veteran had very poor eye contact, and that he tended to fidget with his hands.  At the start of the interview the Veteran pulled out some written comments regarding his history, which he proceeded to read and were noted to be somewhat vague and disjointed.  He was oriented in all spheres.  His memory appeared to be intact across all parameters, although he was very vague with regard to specific episodes.  There was no sign of organicity nor were there any signs of a formal thought disorder.  Once again, it was noted that the Veteran did have some grandiose ideation associated with referential ideation.  The Veteran's speech was slow, deliberate, circumstantial, and somewhat goal directed, with the Veteran eventually getting to where he was trying to, as far as the content of his conversation.  His mood was dysphoric, with an affect that was somewhat blunted.  Insight was lacking, judgment may have been impaired at times, and intellect appeared to be adequate.  Although the Veteran was depressed at the time of the evaluation, there was no evidence of suicidal intent at the time.

The impression was 1) bipolar disorder, 2) R/O (rule out) delusional disorder, and 3) R/O major depressive disorder, recurrent  (Axis I).  An Axis II diagnosis was deferred.  The examiner assigned a current GAF score of 55.  

During the January 21, 1998 VA examination the examiner indicated that there were no records to review with regard to the Veteran's psychiatric history and also indicated that the Veteran's claim was not clearly understood.  During this examination the Veteran reported that he had previously worked as a school teacher but resigned two years earlier due to differences of opinion with the principal at his school.  He was working on his doctorate degree in the field of school administration.  He reported that he had previously been married twice but had been divorced and living along for the past 15 years.  At the time of the examination the Veteran was reportedly taking an antidepressant medication.  The Veteran reported that he first began experiencing psychiatric problems during military service.  After expressing suicidal intentions, he was discharged as unfit for military service.  He had reportedly experienced depressive episodes in the past, but denied previous hospitalizations for psychiatric issues and only reported occasional psychiatric counseling.  At the time of the examination he had had one appointment with a psychiatrist and was scheduled for another.  The Veteran reported one serious suicidal attempt 15 years earlier.  He planned to kill himself by crashing into a tree with a car while speeding up to 200 miles per hour but, at the least second, changed his mind and steered the car away from the tree.  

On psychiatric examination the Veteran was neatly groomed and participated with courtesy but spoke with an authoritative style.  His vocabulary and sentence construction showed that he was intelligent about the average range.  His attention was directed to the examiner and it could be maintained.  His contact with outside reality appeared to be intact.  He did have some difficulty with abstract interpretation.  He could explain well the meaning of the saying "every cloud has a silver lining," but could not understand the saying "people who live in glass houses should not throw stones."  He insisted upon concrete interpretation.  His memory function was good.  He recalled all three objects given to him to remember after about five minutes of diversified conversation.  He stated that he felt internal anxiety and, indeed, some tension was noticed about him.  Occasionally, he shook his legs and his body posture became tense and stiff.  The examiner diagnosed the Veteran with major depression with strong anxiety components.  The examiner also indicated that it was possible that there was also some underlying personality disorder but that he would not diagnose the Veteran separately as such.  No GAF score was assigned. 

During the August 2000 VA examination, the Veteran reiterated that he had previously been married twice and had two sons with whom he had no contact.  He also reported that he had a grandchild he had not seen.  He was last evaluated in January 1998 and had not been hospitalized since that time for psychiatric problems.  The Veteran denied psychiatric care since January 1998.  He indicated that he was not working and that he would get fired every time he got a job.  He spent his time writing a book on a Catholic mission.  He liked flowers and working around the house and indicated that he would like to build a garden.  He was on food stamps and his appetite was poor.  He reported having trouble going to sleep as he woke up every two hours when he slept.  He took an ASA and reported that it helped him some.  He awoke at 7:00 am every morning and took no naps during the day.  He handled stress by working in the garden and writing (by hand).  He would get depressed and cried with relief.  He used to think a lot of suicide, but these thoughts were only occasional now.  He used to try suicide but denied any plans for it now.  He gave the date incorrectly.  He indicated that it was early September (instead of August) and could not recall the name of the current president.  He could recite his social security number forward but could not recite it backwards and could not even try.  He indicated that if he bought something for $2.50 and gave a $20.00 bill, he would receive $17.50 in change. He complained of problems with decreased work efficiency and then proceeded to read of a lot of stuff that he had problems with, that he did not relate to people and that he had memory loss, as if to try to get across that he was not doing very well.

On mental status examination the Veteran was cooperative and goal oriented.  He was oriented as to time, place, and person, except he got the time off a bit.  He was able to organize his thoughts and express himself.  He spoke well but did not have a very large vocabulary which surprised the examiner given the Veteran's education.  His affect was relatively normal.  Mood was moderate depression, no psychosis, delusions, hallucinations, or organicities.  His intellect was average.  Memory was fairly good and judgment was good.  Insight was slight.  The impression was depression, major and the examiner assigned a GAF score of 70.  

During the August 2004 private geriatric neurocognitive examination the Veteran reported that he currently lived alone.  The Veteran had expressed concern about his cognitive functioning and a neurocognitive examination was conducted to establish a baseline.  Medical records documented a self-report of completing a PhD in June 2004.  Also documented was non-renewal of a teaching contract at Northwood University.  The Veteran reportedly had a history of job related difficulties.  He also had a long history of being treated for major depression that was exacerbated by his personality traits.  

On neurocognitive examination the Veteran was cooperative, highly motivated, and appeared to give his best effort.  He exhibited mild impulsivity on a number of tasks.  Social judgment was within normal limits and his functional judgment was mildly impaired.  This deficit was related to his personality and his inability to recognize social cues that direct behavior.  The Veteran highly valued his "intellectual ability" and was concerned that the examiner was aware of his intellectual accomplishments.  

The results of the evaluation indicated simple attention that was within normal limits on a verbal task and severely impaired on a written task.  His complex attention was within the borderline range.  Visual-spatial integration was mildly impaired.  

His performance on both visual memory and verbal memory tasks was within normal limits.  He exhibited no significant impairment in verbal memory tasks that required recalling including information set within the context of stories or tasks that require rote memory.  Visual memory was also within normal limits for his age.  

Constructional praxis and the ability to reason abstractly were within normal limits.  He showed a slowing of thinking on tasks that involved organizing, sequencing, and using the information to make decisions and act upon them.  Due to his slowed processing, he lost set and was thus unable to complete the tasks correctly.  He showed deficits in most aspects of executive functioning.  

The Veteran exhibited moderate depression, with self-reported concerns of not being able to maintain employment.  Items endorsed by the Veteran were those related to subjective feelings of depression, anhedonia, helplessness and hopelessness, and anergia.  According to his responses, he was not particularly concerned with cognitive impairments as he indicated that he felt his mind was as clear as previously.  

In summary, the examiner indicated that the Veteran's deficits involved visual processing, frontal lobe processing represented by impulsivity, and a decline in speed of processing.  His depression was reported to be a possible contributing factor.  His personality characteristics were suggestive of impulsivity and were also a possible contributing factor.  It was very likely that changes in cerebral vascular functioning were a significant cause of his cognitive defects.  The examiner diagnosed cognitive disorder NOS (not otherwise specified) and Major Depressive Disorder, Single Episode, Moderate.  

Also relevant are VA outpatient treatment records dated from March 1999 through December 2004.  Significantly, treatment records dated in April 2002 show that the Veteran was seen complaining of significant depression.  April 2002 records show a history of recurrent and chronic passive suicidal ideation and "double depression" which was noted to be dysthymia with superimposed major depressive disorder.  In April 2002 the Veteran was assigned a GAF score of 60.  

Analysis

After considering all the evidence of record, the Board finds that, prior to December 9, 2004, the schedular criteria for a disability rating greater than 30 percent have not been met under either the former or the amended rating criteria.  With regard to the old criteria, the evidence does not demonstrate that the severity of the Veteran's depressive neurosis warrants a 50 percent rating under the former criteria as it does not demonstrate considerable impairment of the Veteran's ability to establish or maintain effective or favorable relationships with people or considerable industrial impairment.  The Veteran had GAF scores of 55 in January 1998, 70 in August 2000, and 60 in April 2002.  Such scores are consistent with moderate impairment improved to mild/moderate.  

In a July 2006 statement, the Veteran's then-representative argued that the GAF score of 55 assigned in January 1998 "requires" assignment of a 50 percent rating.  The Board 

The only evidence in support of the claim consists of depressed and dysphoric mood, anxiety, somewhat blunted affect, and sometimes impaired judgment in January 1998, which was treated by various antidepressants in January 1998 and March 1998; being in a moderately depressed mood and stating the incorrect date and president in August 2000; and lay assertions of additional symptoms from the Veteran and his representative.  Although the Veteran reported some suicidal ideation in January 14, 1998, just one week later during the January 21, 1998 VA examination he reported only one serious suicidal attempt 15 years earlier.  During the August 2000 VA examination he indicated that he used to think a lot of suicide, but these thoughts were only occasional now.  He also denied any plans for suicide at the time of the examination.  

Also, while the Veteran claimed to be unable to work in schools, he was able to adapt to a classroom situation and communicate well enough with instructors and other students to continue his studies toward a doctorate degree through June 2004.  He also expressed confidence in his intellect to several examiners, and he was even in the process of handwriting a book in August 2000.  Prior to December 9, 2004 the record did not show an inability to retain a job after making sincere efforts to obtain a job.  While the Veteran claimed in an October 1999 financial status report and December 1999 statement to have been fired from a new teaching job after working for just four months in late 1998, a February 2001 note from the new school district documented that he never worked there.

Likewise, under the new criteria, the evidence does not reveal considerable industrial impairment resulting from reduced reliability, flexibility, and efficiency levels; reduced reliability and productivity due to symptoms of flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment; impaired abstract thinking; disturbance of motivation; or difficulty in establishing and maintaining effective work and social relationships.  At the January 14, 1998 private examination, the Veteran was oriented, his memory was intact across all parameters, and his intellect was adequate.  There was no formal sign of thought disorder, although some of grandiose thinking, and he was somewhat goal-directed in his speech and denied suicidal ideation.  The private examiner noted that the Veteran projected feelings of worthlessness onto others and did not acknowledge his own behavior as contributing to the number of friends in his life.  At the August 2000 VA examination, affect was relatively normal, memory was fairly good, and judgment was good.  The Veteran organized his thoughts and spoke well.  He was goal-oriented, and there was no evidence of panic attacks.  He had only occasional thoughts of suicide.  He demonstrated similarities and differences well enough, and he showed fair understanding of proverbs.

While neither the January 1998 nor August 2000 VA examiner's reviewed the claims file in connection with their reports the Board notes that there was, essentially, nothing to review as the Veteran had only recently began receiving treatment for psychiatric problems in January 1998.  Also, while the Veteran's representative has argued that more weight should be given to the January 14, 1998 private examination report, the Board notes that equal weight was given to the January 14, 1998 report and, even considering that report, specifically the GAF score of 55, the Veteran still does not meet the requirements for a 50 percent rating based solely on the January 14, 1998 private examination report.  

On the examinations and medical records considered, the Veteran's memory appeared to be intact and function was good; there was no signs of organicity or thought disorder; the Veteran was oriented; able to express his thoughts and himself and his affect was "relatively normal."  There was no evidence of psychosis, delusions or hallucinations.  The findings do not more closely approximate the criteria for an increased rating under either rating criteria.  

The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent prior to December 9, 2004.  See Fenderson, 12 Vet. App. at 119 

Extraschedular Consideration

The record does not establish that the rating criteria are inadequate for rating the Veteran's depressive neurosis.  His disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  Hence, referral for consideration of an extraschedular rating is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the record shows that the appellant was represented by counsel throughout the lengthy adjudication of the claims, both before the Board and the Court.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant psychiatric examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

A May 1998 VA phone contact shows that the Veteran started receiving Social Security income in November 1996.  Unfortunately, neither a copy of the administrative decision regarding this award nor the medical records underlying this award have been associated with the claims file.  While, normally the Board would remand the case for these records, the Board is confident that the claims file already contains all pertinent psychiatric treatment records.  In the Veteran's October 1996 claim, he admitted that he had no post-service treatment for his psychiatric disorders and in January 1998 and August 2000, he told VA examiners that he had no psychiatric hospitalizations and only one previous appointment with a psychiatrist at the local osteopathic medical school.  However, in December 1999, the osteopathic medical school confirmed that it had no records under the Veteran's name.  As such, there is no need to remand this case for the Veteran's Social Security records.         

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 30 percent for depressive neurosis prior to December 9, 2004 is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


